[DO NOT PUBLISH]


              IN THE UNITED STATES COURT OF APPEALS

                      FOR THE ELEVENTH CIRCUIT            FILED
                        ________________________ U.S. COURT OF APPEALS
                                                          ELEVENTH CIRCUIT
                              No. 05-11945                   JULY 27, 2006
                          Non-Argument Calendar            THOMAS K. KAHN
                                                                CLERK
                        ________________________

                    D. C. Docket No. 04-20844-CR-CMA

UNITED STATES OF AMERICA,


                                                        Plaintiff-Appellee,

                                   versus

JESUS SANCHEZ,

                                                        Defendant-Appellant.


                        ________________________

                 Appeal from the United States District Court
                     for the Southern District of Florida
                       _________________________

                               (July 27, 2006)

Before BLACK, BARKETT and PRYOR, Circuit Judges.

PER CURIAM:

     Jesus Sanchez appeals his sentence of 65 months of imprisonment for
conduct including possession of a firearm as a convicted felon. Sanchez

challenges a two-level increase in his base offense level and an upward departure

in his criminal history category. We affirm.

                                I. BACKGROUND

      Police officers stopped a vehicle for a traffic violation and discovered a

handgun on the center console and Sanchez in the passenger seat holding a rifle.

Sanchez pleaded guilty to conduct including possession of a firearm as a convicted

felon. 18 U.S.C. § 922(g)(1). Sanchez expressly limited his plea to possession of

the rifle and not the handgun. A presentence investigation report recommended a

two-level increase in Sanchez’s base offense level because the handgun was stolen.

See U.S.S.G. § 2K2.1(b)(4). The presentence investigation report stated that

another person in the vehicle had said the handgun belonged to Sanchez.

      The presentence investigation report also suggested that an upward departure

in Sanchez’s criminal history category might be warranted because criminal history

points were not awarded for six previous convictions, including convictions for

carrying a concealed firearm and strong arm robbery. See U.S.S.G. § 4A1.3(a)(1).

The government filed a motion for an upward departure. Sanchez objected, under

United States v. Shepard, 544 U.S. 13, 125 S. Ct. 1254 (2005), on the ground that

the nature of some of his previous offenses could not be determined from plea



                                          2
colloquies or plea agreements.

      The district court increased Sanchez’s base offense level by two levels and

granted an upward departure in Sanchez’s criminal history category. The district

court sentenced Sanchez to 65 months of imprisonment. The statutory maximum

sentence for a conviction under section 922(g)(1) is 120 months of imprisonment.

18 U.S.C. § 924(a)(2).

                          II. STANDARD OF REVIEW

      We review de novo an increase in a base offense level. United States v. Paz,

405 F.3d 946, 948 (11th Cir. 2005). We review de novo the legal issues of an

upward departure in a criminal history category. United States v.

Castrillon-Gonzalez, 77 F.3d 403, 405 (11th Cir. 1996).

                                 III. DISCUSSION

      Sanchez appeals his sentence. He challenges both the increase in his base

offense level and the upward departure in his criminal history category. We

discuss each matter in turn.

      Sanchez’s first challenge is to the two-level increase in his base offense

level, and he makes two arguments. First, Sanchez argues that, under United

States v. Booker, 543 U.S. 220, 125 S. Ct. 738 (2005), the district court

erroneously applied the guidelines as mandatory and relied upon post-verdict



                                          3
findings to enhance his sentence. Second, Sanchez argues that the enhancement

was unsupported by evidence.

      Sanchez’s arguments fail. First, Booker reaffirmed the basic principle that a

district court may not rely on post-verdict findings to increase a sentence beyond a

statutory maximum, id. at 244, 125 S. Ct. at 756, but, so long as a district court

applies the guidelines as advisory, see, e.g., United States v. Shelton, 400 F.3d

1325, 1330–31 (11th Cir. 2005), it may determine facts in selecting “a specific

sentence within a defined range,” Booker, 543 U.S. at 233, 125 S. Ct. at 750.

Sanchez’s sentence was within the statutory range, see 18 U.S.C. § 924(a)(2), and

the record does not suggest that the district court failed to regard the guidelines as

advisory. Second, the district court did not err in applying the enhancement, which

was supported by the presentence investigation report.

      Sanchez’s second challenge is to the upward departure in his criminal

history category, and he makes three arguments. First, Sanchez argues that the use

of certain post-verdict findings to enhance his sentence was error under Booker.

Second, Sanchez argues that reliance on those findings violated his right of

confrontation under the Sixth Amendment as explicated in Crawford v.

Washington, 541 U.S. 36, 124 S. Ct. 1534 (2004). Third, Sanchez argues that

Shepard limits the sources a district court may consider when relying on previous



                                           4
convictions to enhance a sentence under the sentencing guidelines.

      These arguments fail. First, Booker does not bar the use of post-verdict

findings under advisory guidelines to enhance a sentence within a statutory range.

Booker, 543 U.S. at 233–34, 125 S. Ct. at 750. Second, the confrontation right

explicated in Crawford does not extend to sentencing proceedings. United States

v. Cantellano, 430 F.3d 1142, 1146 (11th Cir. 2005). Third, this Court has

concluded that Shepard addressed only what sources a district court may consider

when relying on previous convictions to sentence a defendant under the Armed

Career Criminal Act. Cantellano, 430 F.3d at 1146. Sanchez’s sentence was

enhanced under the advisory guidelines, see U.S.S.G. § 4A1.3(a)(1), (2)(A)–(E),

not the Armed Career Criminal Act.

                               IV. CONCLUSION

      The sentence imposed by the district court is

      AFFIRMED.




                                         5